Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 23, 2017

The Court of Appeals hereby passes the following order:

A17A1014. DARNELL POWELL v. KIMBERLY EDDINS.

      Following the magistrate court’s decision that plaintiff Kimberly Eddins was
not entitled to relief on her complaint against defendant Darnell Powell and that
Powell was not entitled to relief on his counterclaim against Eddins, Eddins appealed
to state court. The state court entered judgment in favor of Eddins, and Powell filed
a motion to set aside the judgment under OCGA § 9-11-60 (d), which the state court
denied. Powell then filed this direct appeal. We lack jurisdiction for two reasons.
      First, an appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). Second, an appeal from an order denying a motion
to set aside under OCGA § 9-11-60 (d) also must be taken by filing an application for
discretionary review. See OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta v. Adamson, 283
Ga. App. 116, 116-17 (640 SE2d 688) (2006). Powell’s failure to file a discretionary
application deprives this Court of jurisdiction over this appeal, which is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/23/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.